Citation Nr: 0111375	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The veteran had active military service from October 1988 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for a back condition.

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The VCAA requires that a medical examination be conducted 
when necessary to make a decision on the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  In this case, such an 
examination is needed.  Although VA physicians have rendered 
medical opinions as to the etiology of the veteran's current 
back condition, there is no indication that those opinions 
were based upon review of pertinent medical evidence.  In 
particular, the claims file contains service medical records 
documenting the exact nature of the veteran's in-service back 
symptomatology, which do not corroborate the current account 
that he has presented to the VA treating physicians.  For 
these reasons, it is necessary that a medical professional 
review the claims file, including the service medical 
records, and provide an opinion as to the exact nature and 
etiology of any current back disorder.  

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's VA medical 
records from the VA Medical Center in Bay 
Pines for treatment since July 1999.

2.  After completion of the above 
evidentiary development, to include 
obtaining the veteran's VA treatment 
records, schedule him for a VA 
examination to evaluate his back 
condition.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder, including this 
remand. 



All necessary tests should be conducted 
to determine the nature and etiology of 
the veteran's current back disorder, and 
the examiner should review the results 
of any testing prior to completion of 
the report.  The examiner must review 
the claims file, with particular 
attention to the service medical records 
dated from 1988-1992, an examination for 
the Naval Reserves dated in 1994, the 
report of VA examination conducted in 
1992, and VA treatment records.   

Thereafter, the examiner should render 
an opinion as to the date of onset and 
etiology of any current back 
disorder(s).  Is it at least as likely 
as not that a chronic back disorder was 
present during service?  Is it at least 
as likely as not that any current back 
disorder (i.e., herniated disc, old 
fracture, etc.) is related to any in-
service disease or injury, to include 
the in-service diagnoses of lumbar 
muscle strain and low back syndrome?  
The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The examiner must also discuss the 
opinions shown in the veteran's VA 
treatment records (i.e., "this is 
service related").  If further testing 
or examination by other specialists is 
needed to evaluate the veteran's back 
condition, it should be done.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the 


examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a back condition, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. 

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no action until he is so informed.  
However, he does have the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn from this 
action regarding the final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


